Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on October 20, 2020 has been fully considered and is persuasive.  However, in light of Applicant’s amendments made on October 25, 2019, this action will now be final.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10-13, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Meulen et al. (WO 2018/098324 A1 from Applicant’s Information Disclosure Statement filed October 16, 2019).
Regarding claims 1, 8, 13 and 15, Van Der Meulen discloses a fiber optic transition assembly, comprising: a cable comprising an optical fiber (see paragraph 0078) and an outer jacket (30 in Figs. 26-28), the outer jacket extending between a first end and a second end, the optical fiber extending from the second end of the outer 
Regarding claims 2 and 16, Van Der Meulen discloses the cable aperture has one of an oval or circular cross-sectional shape in Fig. 28.
Regarding claim 10, Van Der Meulen discloses the biasing member extends from the transition member in Fig. 3.
Regarding claim 11, Van Der Meulen discloses the transition member extends between a first end and a second end, wherein the cable enters the first end of the transition member, and wherein the furcation cable enters the second end of the transition member in Fig. 3.  
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Meulen et al. (WO 2018/098324 A1 from Applicant’s Information Disclosure Statement filed October 16, 2019).
Regarding claim 3, Van Der Meulen teaches the claimed invention except for specifically stating the aperture diameter.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 9, 14 and 19, Van Der Meulen teaches the claimed invention except for a coil spring around a second end portion of the furcation cable.  However, coil springs as a means of biasing optical fibers are ubiquitous in the art of optical modules and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to use a coil spring to ensure the optical fibers are adequately biased in the respective connectors to ensure optimal transmission.

Claims 4-7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Meulen et al. (WO 2018/098324 A1 from Applicant’s Information Disclosure Statement filed October 16, 2019) in view of Wang (US 2019/0179083 A1).
Regarding claims 4, 5 and 17, Van Der Meulen teaches the claimed invention except for the adapter defining a plurality of slots.  Wang discloses an adapter comprising a crimp sleeve (181 in Fig. 18) which comprises tab (widened portion of 187) 
Regarding claims 6, 7 and 18, Wang further discloses the tab being tapered in Fig. 18.  The proposed combination of Van Der Meulen and Wang teaches the claimed invention except for the transition member comprising an interior latch.  However, latches as a means of coupling components are ubiquitous in the art of optical devices and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to use an interior latch as a matter of obvious design variation depending on the application.

Response to Arguments
Applicant's arguments, see pages 1-4, presented October 20, 2020, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment on October 25, 2019 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        January 28, 2021